DETAILED ACTION
Election/Restrictions
Claims 1-9 and 16 remain withdrawn from further consideration pursuant to the restriction requirement of November 9, 2017.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. U.S. 2006/0214341 in view of Woltron 4,659,071 or Pazdirek et al. 6,116,113 and Booher 4,772,044.
Regarding claim 10 it is not clear from the claim on lines 2-5+ whether these steps have to be performed in the claimed sequence.  If so applicants should provide more specific claim language indicating as such.
Notwithstanding this argument Sugiura shows a functional component 5 where a bearing/bushing 7 having a metal outer sleeve 2 and a rubber sleeve 3 that can be press fit into the opening/clearance 6 of the component.  Note also the epoxy resin 2 (friction enhancing structure) provided on the outer sleeve 2.  See paragraphs 0011 and 0016.
Lacking in Sugiura is a specific showing of a method of producing the suspension arm in the form of a fiber composite molding compound, curing the compound, and forming a clearance in the compound.
The reference to Woltron (previously applied) shows a molding process for producing a plastic reinforced leaf spring (i.e. a fiber composite molding compound) that includes closing a mold 
The reference to Pazdirek shows it is known to form suspension arms of the type in Sugiura from fiber reinforced composite materials.  Sere the bushing at 26 and note the discussion in col 3 lines 6-16.  Note that the bushing 26 may be press fitted into the outer section 36.
The reference to Booher also shows a fiber reinforced suspension link and seems to indicate in col 7 around lines 5-12 that the ends (i.e. areas 70 in figures 3,4) may be machined after the resin has cured.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have molded and cured the suspension arm of Sugiura from a fiber reinforced composite material, as taught by Woltron or Pazdirek, since it is well known in the art to form such components from FRP materials for the expected benefits of weight savings and corrosion resistance.  Further, to have subsequently provided clearance for the bearing 7 after the device has cured would have been obvious simply dependent upon the obvious choice of manufacturing steps based upon such well known engineering factors as costs, time , choice of molding apparatus, complexity of manufacturing process etc.
Claim s 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woltron 4,659,071 in view of Sugiura et al. U.S. 2006/0214341 and Booher 4,772,044.
Regarding claim 10 presuming the claimed steps on lines 2-5+ are not necessarily performed in the claimed sequence Woltron in view of Sugiura  and Booher in that the bushing 7 of Sugiura could be substituted for the bushing arrangement at 29,30 in Woltron simply as the obvious substitution of equivalent parts per the vehicle or application.
Claim s 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woltron 4,659,071 in view of Nickel 4,565,356 and Sugiura et al. U.S. 2006/0214341.

Nickel , which is possibly redundant, also shows a fiber composite leaf spring (i.e. fiber composite molding compound) that during the molding operation "...the resin is cured to provide a rigid integral structure.." See col. 2 lines 45-55. Note the bushings at 5 and 6 and rib structure at 13-15.  This reference is relied upon simply to provide a more detailed explanation of what happens during the molding and curing step(s) in Woltron.
One having ordinary skill the art at the time the invention was effectively filed would have found it obvious to have substituted the bushing arrangement of Sugiura shown at 7 for the bushing 30 in Woltron simply as the obvious substitution of equivalent parts per the vehicle or application. 
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woltron 4,659,071 in view of Krotz 2,689,755 and Koczar U.S. 2011/0266408.
Regarding claim 12 Woltron shows a fiber reinforced leaf spring that is produced by molding and that is also cured. See the abstact.
Lacking in Woltron is a specific showing of injection molding a bearing into the leaf spring.
The reference to Krotz shows it is well known to make bearings using the combination of an injection molding and vulcanization process. See col 2 lines 20-25. As discussed in col. 4 and as shown in figures 3 and 4 the bearing is to be installed into a suspension.
Koczar is relied upon to show the specifics of an outer rubber bearing/layer 5 that is capable of abutting the fiber reinforced molding compound.
One having ordinary skill in the art at the time of the invention would have found it obvious to have installed a bearing as taught by Krotz and Koczar into the eyelet of a leaf spring as shown by Woltron using a combination of an injection molding and vulcanization process in one step for the expected benefit of savings on expense and time.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/                                                                                                                                                                                                        Art Unit 3657



1/21/21